Citation Nr: 1455425	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a stomach disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  This claim was previously remanded in April 2012 and April 2014 Board decisions. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in September 2011.  A copy of the transcript of this hearing has been associated with the record.


FINDING OF FACT

The competent, probative evidence does not demonstrate that a current stomach disability is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a stomach disability have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2009 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 
The evidence includes the Veteran's service personnel records, service treatment records, private medical records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's April 2012 remand, the Veteran underwent VA examination in May 2012 in connection with his service connection claim for a stomach disability.  In April 2014, the Board found the opinion inadequate for purposes of determining service connection and therefore remanded the claim for an additional opinion.  In July 2014, a VA examiner provided an addendum opinion.  Upon review, the Board finds the May 2012 examination and the July 2014 opinion, when taken together, sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for a stomach disability.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the AMC substantially complied with the April 2012 and April 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2011 videoconference hearing, the VLJ noted the elements that were lacking to substantiate the claim of service connection.  The VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he understood the elements necessary to substantiate his claim for service connection.  The Veteran indicated that there may be private treatment records that were not in evidence, and the VLJ advised him to sign a release and assist in obtaining such records, which were subsequently made a part of the record.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that a current stomach disability had its onset during active duty service.  Specifically, he states that he was diagnosed with asthma during active duty service, but that symptoms such as chest pain and difficulty breathing were actually manifestations of a stomach disability from which he currently suffers.

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  For diseases not listed in 38 C.F.R. § 3.309, lay testimony regarding continuity of symptomatology will not suffice to establish chronicity, rather, a medical opinion is necessary to establish a nexus between an in-service disease or injury and a present disability.  See Walker, 708 F.3d 1338.

A January 1982 service treatment record shows that the Veteran sought treatment for shortness of breath and chest pain that he had been experiencing for five months.  Records from a follow-up later in January 1982 note that nothing significantly aggravated or relieved the pain, and that it was not affected by food ingestion.  The treating clinician indicated a probable diagnosis of costochondritis due to the Veteran's anterior chest wall pain, and recommended an upper gastrointestinal (GI) series test.  The upper GI series, conducted in February 1982, was negative and indicated a normal esophagus, stomach, and duodenum.  No hiatus hernia was demonstrable.  A February 1982 service treatment record following the upper GI series noted that the Veteran was much improved and that his anterior chest pain was resolving.  The service treatment record further noted that the upper GI series was within normal limits.  A February 1984 treatment record shows that the Veteran was experiencing tightness in his chest and lightheadedness, and notes that bronchitis was suspected.  There are no further indications of stomach issues, chest pain, or a diagnosis of asthma noted in the service treatment records.
In a March 2009 written statement, the Veteran asserted that he had been experiencing stomach symptoms similar to gastroesophageal reflux disease (GERD) symptoms since he was deployed in the Persian Gulf in 1983 during active duty service.

Private treatment records from Willow Creek Family Medicine in Cheyenne, Wyoming, indicate that the Veteran sought treatment there on two occasions for his stomach issues.  September 2009 records indicate that the Veteran reported stomach pain on and off for years.  He did not believe the pain was caused by an ulcer or gastritis.  He was not experiencing heartburn, diarrhea or constipation.  In April 2010, the Veteran reported experiencing stomach pain, reflux, heartburn, and indigestion frequently, often multiple times per day.  The Veteran refused lab tests, but requested to be treated for helicobacter pylori, bacteria that can lead to gastritis or pyloric ulcers.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 840 (31st ed. 2007).

During a September 2011 Board videoconference hearing, the Veteran testified that his stomach problems had started in boot camp and that he believed such problems were due to pre-deployment vaccinations.  He further asserted that his primary symptom during service was that he passed out frequently.  He indicated that when he went to the corpsman for assistance he was diagnosed with asthma, which he believed should have disqualified him from service.  The Veteran did not know whether the asthma diagnosis would be included in his service treatment records.  The Veteran reported that following this diagnosis, he started to watch what he ate and his symptoms improved.  He said he currently had symptoms like heartburn, which he called GERD-like because of his research into that condition.

The Veteran underwent VA examination in May 2012.  The Veteran reported that he had begun having episodic difficulty breathing during boot camp in 1981 and that it had worsened after receiving pre-deployment vaccinations.  He further stated that the symptoms worsened while he was in the Persian Gulf.  He indicated that he had continued to have similar recurrent symptoms and had been treated for a number of years with doxepin, which the VA examiner noted is an antidepressant than can be helpful for irritable bowel syndrome.  He was symptom free until eventually discontinuing the medication, two years after which his symptoms returned.  He reported eliminating certain foods from his diet that he found were making his symptoms worse.  His symptoms included generalized abdominal pain, bloating, and alternating diarrhea and constipation.  The Veteran had tried a variety of medications for different issues but refused to have an endoscopy.  The VA examiner indicated that the Veteran experienced recurring episodes of non-severe symptoms less than once per day, four or more times per year.  The VA examiner ordered a CT scan and laboratory testing and reviewed the claims file.  The VA examiner cited the normal upper GI series conducted in service as well as the difference in the symptoms the Veteran reported in service and the symptoms he reported at the time of the examination.  The VA examiner stated that despite the Veteran's belief, the chest and respiratory symptoms that he experienced during active duty service, diagnosed as costochondritis, were unrelated to the current condition, which the VA examiner diagnosed as irritable bowel syndrome.  The VA examiner opined that any current stomach disability was less likely than not related to active duty service.  

In a July 2014 addendum opinion, the VA examiner further clarified the basis for his opinion.  The VA examiner noted that costochondritis is inflammation or pain of the cartilage connecting the ribs to the sternum, and involves the musculoskeletal system with symptoms localized to the chest wall.  By contrast, irritable bowel syndrome affects the gastrointestinal tract, causing abdominal pain, cramping, bloating, gas, diarrhea, and constipation.  The VA examiner stated that the two conditions are unrelated because they involve two different organ systems, two different areas of the body, different symptoms, and no research shows any association between them.  The VA examiner noted that if the costochondritis had been part of a larger systemic inflammatory condition, inflammatory bowel disease (such as Crohn's disease or ulcerative colitis) could be related, but that the Veteran did not have inflammatory bowel disease.  The VA examiner further noted that diagnoses of other GI conditions, such as a hiatus hernia, were considered as causes of the Veteran's symptoms at the time of the upper GI series test in service, but were ruled out when the upper GI test results were normal.  Due to the fact that the symptoms and diagnosis in service differ from the Veteran's current symptoms and diagnosis, and the fact that the two conditions are separate processes, separated by anatomical location and organ systems differences, the VA examiner again opined that the Veteran's current stomach disability is less likely than not related to active duty service.  

With respect to a current disability, VA treatment records indicate that the Veteran has been diagnosed with irritable bowel syndrome.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

With respect to an in-service event or injury, service treatment records indicate that the Veteran complained of chest pain and shortness of breath and was diagnosed with costochondritis.  The Veteran relates these symptoms to his current stomach disability.  As such, the Board finds that there is some evidence of an in-service event or injury for service connection purposes.

With respect to a nexus between the current disability and any in-service event, the Board finds the probative, competent evidence does not support the finding that the Veteran's stomach disability is causally related to active service, to include in-service complaints of chest pain and shortness of breath.  Here, the Board affords the May 2012 and July 2014 opinions significant probative value with respect to a nexus between the Veteran's current stomach disability and his active duty service.  The evidence demonstrates that the VA examiner reviewed the Veteran's relevant medical history, to include the service treatment records and private treatment records, and considered the Veteran's statements concerning the relationship of his in-service symptoms to his symptoms since service.  The VA examiner also completed a physical examination and other appropriate testing and provided opinions as to the clinical findings.  In addition, the July 2014 opinion provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  First, the VA examiner opined that it was less likely as not that the current stomach disability was related to the Veteran's service.  Based on the evidence, the VA examiner opined that the symptoms the Veteran experienced in service were attributable to costochondritis, a diagnosis which could not be linked to the Veteran's current diagnosis of irritable bowel syndrome by virtue of the fact that the two conditions involve different organ systems and different processes.  As a result, the VA examiner opined that there was no connection between the Veteran's in-service injury and his current disability.  

The Veteran is competent to describe symptoms he is able to perceive through the use of his senses, such as pain and shortness of breath.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge).  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of disabilities and diseases such as irritable bowel syndrome or other stomach disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to medical causation of his stomach disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that the relationship between a stomach disability and an in-service injury is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Additionally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence beyond the Veteran's own assertions that relates the stomach disability to active duty service.  Here, the only competent etiological opinions are the May 2012 and July 2014 VA opinions, which are negative to the Veteran's claim. 

The Board notes that in certain circumstances, service connection may be established by continuity of symptomatology after service under 38 C.F.R. 
§ 3.303(b).  However, the Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to the chronic diseases listed in 38 C.F.R. § 3.309.  Walker, 708 F.3d at 1338.  As the Veteran has not been diagnosed with any of the chronic diseases under 38 C.F.R. § 3.309, the provisions of § 3.303(b) do not apply in this case.  Therefore, the Veteran's reports of continuity of symptomatology since the in-service injury are not sufficient evidence to establish service connection for his stomach disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a stomach disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not suffice to establish entitlement to the benefit sought, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a stomach disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


